Citation Nr: 1815753	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-40 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart condition, secondary to Agent Orange exposure.

2.  Entitlement to service connection for type 2 diabetes mellitus, secondary to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity (RLE) as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity (LLE) as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968, with additional service in the Naval Reserves and the National Guard.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

As relevant to the Veteran's claims for service connection for a heart condition and service connection for diabetes mellitus, the Board observes that such claims were initially denied in a September 2012 rating decision on the basis that there was no evidence of him being exposed to Agent Orange, and there was no evidence of complaints or treatment or a diagnosis of a heart condition or diabetes mellitus during service or within one year of separation from service.  However, within one year of the issuance of such decision, additional, relevant evidence consisting of statements from the Veteran that his ship USS Pratt was in the Gulf of Tonkin with attachments regarding this ship.  Therefore, as such evidence was received within one year of the September 2012 rating decision and may be considered new and material as it relates to a previously unestablished fact, i.e., evidence of exposure to Agent Orange, such rating decision did not become final and the Veteran's claim for service connection for a heart condition and service connection for diabetes mellitus is reviewed on a de novo basis.  Therefore, they have been characterized as shown on the title page of this decision.  38 C.F.R. § 3.156 (b) (2017) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period).  

On Jun 9, 2016, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam during the Vietnam era and was not otherwise exposed to an herbicide agent, such as that found in Agent Orange, during service. 

2.  The Veteran's heart condition did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  

3.  The Veteran's currently type 2 diabetes mellitus did not have its onset during active service and was not caused by active service, including as a result of exposure to Agent Orange.  

4.  The Veteran's peripheral neuropathy of the lower extremities is not due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart condition, claimed as secondary to Agent Orange exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to service connection for type 2 diabetes mellitus, claimed as secondary to Agent Orange exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including diabetes mellitus and heart disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

A veteran who served in Vietnam between January 9, 1962 and May 7, 1975, is presumed to have been exposed to herbicides, such as Agent Orange, during such service. Certain specified diseases, including ischemic heart disease, will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a) (3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a) (6).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a) (6) (ii).  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C. § 1116 (a) (2); 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a) (6) (iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307 (a) (6) (iii) as requiring proof of some duty or visitation onshore in Vietnam.  

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedures Manual M-21 (Manual) for interpretive guidance.  VA regulations state that Veterans who served aboard large ocean-going ships that operated on the offshore waters of the Republic of Vietnam are often referred to as blue-water Veterans because of the blue color of the deep offshore waters. See VA Adjudication Procedures Manual M21-1MR, IV.ii.2.C.3.m.  They are distinguished from brown-water Veterans who served aboard smaller patrol vessels or their supply vessels that operated on the brown-colored freshwater rivers, canals, and delta areas making up the inland waterways of Vietnam.  Id.  Brown-water Navy and Coast Guard Veterans who served on inland waterways receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam. Id.  The Manual states that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. Id. After review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans. See 77 Fed. Reg. 76170 (Dec. 26, 2012).

Service connection may be established for disability that is proximately due to or the result of, or aggravated by a service- connected disease or injury.  38 C.F.R. § 3.310.  

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

II.  Factual background & Analysis-S/C for heart condition, DM, & PN.

The Veteran essentially maintains that his heart condition, diabetes mellitus and peripheral neuropathy of the lower extremities developed as a result of his exposure to Agent Orange while on active duty aboard the USS William Pratt.  In a statement in support of claim (VA Form 21-4138), dated in January 2013, the Veteran reported that he was stationed aboard the USS William V. Pratt from August 7, 1967 to September 18, 1967.  He reported that the ship was in the Gulf of Tonkin during that time frame; they had to dock in order to remove a disabled helicopter.  

In this case, the Board finds that exposure to Agent Orange or other herbicide agents may not be presumed.  Further, the preponderance of the evidence is against a finding of actual exposure.  The Veteran's service personnel records reflect that he served on the USS William V. Pratt, and his DD Form 214 shows that he received the National Defense Service Medical, and the Vietnam Service Medal.  The Veteran's general contention is that he was exposed to herbicides while stationed aboard the USS William Pratt off the coast of Vietnam.  As a consequence, the Veteran argued that he is entitled to presumptive service connection for claimed conditions.  See 38 C.F.R. § 3.309 (e) (2017).   

Historically, the service treatment records (STRs), including the October 1964 enlistment examination as well as the separation examination, conducted in September 1968, are negative for any complaints of, treatment for or findings of a heart condition.  Clinical evaluation of the heart and chest x-ray were was normal.  

Of record is a memorandum, dated in May 2009, wherein it was reported that the JSRRC had found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verity that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a navy or Coast Guard ship during the Vietnam era.  

Submitted in support of the claim were VA progress notes dated from March 2009 to August 2009.  These records show that the Veteran received follow up evaluation and treatment for type 2 diabetes mellitus.  

In response to a request for information from the National Personnel Records Center (NPRC 3101 Print), dated November 7, 2011, it was reported that the Veteran served aboard the USS William V. Pratt DLG-13, which was in the official waters of the Republic of Vietnam from August 7, 1967 to September 21, 1967, from October 14, 1967 to October 27, 1967, and from October 1967 to December 3, 1967.  NPRC reported that the records provided no conclusive proof of in-country service.  

In a memorandum from the JSRRC coordinator, dated August 27, 2012, it was determined that the information required to corroborate service in the Republic of Vietnam claimed by the Veteran was insufficient to send to the U.S. Army and Joints Services Records Research Center and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records because the Veteran did not provide an adequate response to request for details.  Because there was no indication in the personnel or service treatment records that the Veteran set foot in Vietnam or served on a ship that operated on the inland waterways of Vietnam, exposure to herbicides cannot be conceded.  

Submitted in support of the claim in January 2013 was a report of ship history for USS William V. Pratt.  It was noted that the ship departed Mayport on June 20, 1967 for her overseas deployment to the Western Pacific during the American involvement in the Vietnamese civil war.  The ship transited the Panama Canal and made port calls at San Diego, Pearl Harbor, Midway and Guam before arriving in Subic Bay in the Philippines on July 28th.  Early in August, the ship departed the Philippines for the Gulf of Tonkin and duty on the Northern sea-air rescue (SAR) station.  The ship relieved USS Berkeley on August 12 and remained on operation in the gulf until early in September.  After upkeep in Subic Bay, the ship headed back to the Gulf of Tonkin late in the month to take-up duty on the SAR station.  That tour of duty lasted until the latter part of November at which time the ship departed the Gulf for port visits to Hong Kong.  

Of record is a list of Navy and Coast Guard Ships Associated with service in Vietnam and Exposure to Herbicide Agents.  The report indicates that the USS William V. Pratt (DLG-13) sent a whaleboat ashore from DaNang Harbor for mission briefing on August 8, 1967.  

Also submitted in support of the claim were CAPRI records dated from January 1994 to March 2015.  In October 1999, the Veteran was diagnosed with neuropathy, secondary to previous alcohol abuse.  A primary care note, dated in October 2002, indicates that the Veteran described usual peripheral neuropathy pain in the feet.  Among the records is the report of a cardiology diagnostic study consult in October 2005, which revealed findings of left ventricular hypertrophy, mild to moderate, concentric; left atrial enlargement, mild; mitral regurgitation, trace; and tricuspid regurgitation, trace, with no estimate of the RVRA.  In January 2006, the Veteran underwent a neurology work up; at that time, it was noted that he was started on heart medication.  The Veteran was also diagnosed with neuropathy, suspected EtOH related.  

At his personal hearing in June 2016, the Veteran reported that the ship had to go to the DaNang harbor to remove the debris of a helicopter crash; they spent 12 to 18 hours in DaNang.  The Veteran indicated that the ship was anchored in the harbor, and they were 100 yards from the dock.  The Veteran indicated that he was a boiler operator and did not get off the ship; in the boiler room, they had air ducts right on top of their heads.  The Veteran reported that their ship also docked at Subic Bay several times.  The Veteran indicated that he did not have any heart problems while he was in service.  The Veteran testified that he began experiencing neuropathy in the lower extremities in the early 80s; at that time, his doctor attributed the symptoms to his drinking.  The Veteran indicated that he was not diagnosed with diabetes until about 8 or 9 years ago; he was diagnosed with heart disease about 6 years ago.  The Veteran admitted that no medical professional had ever told him that his heart disease, diabetes or neuropathy was caused by Agent Orange.  

Analysis.

In the instant appeal, the record fails to establish that the Veteran has the requisite service in the Republic of Vietnam to entitle him to a presumption of herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  During his June 2016 Board hearing, he reported that while aboard the U.S.S. William V. Pratt, he spent time anchored in Da Nang Bay.  He acknowledged that he did not get off ship while anchored in the bay, but did report that they would send boats from his ships up to the river.  

While the record indicates that the USS William V. Pratt (DLG-13) sent a whaleboat ashore from DaNang Harbor for mission briefing on August 8, 1967, there is no indication that the Veteran went ashore.  In fact, during the June 2016 hearing, the Veteran acknowledged that he did not get off the ship.

While the Veteran has asserted his belief that he was exposed to herbicides during service, the Court held in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Nothing in the record otherwise demonstrates the Veteran is qualified to identify herbicides.  Moreover, no other basis for possible herbicide exposure is demonstrated by the record.  

In view of the foregoing, the Board concludes the preponderance of the evidence is against a finding the Veteran was exposed to herbicides while on active duty.  Consequently, he is not entitled to a grant of service connection for a heart condition or DMII pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  Given this finding, the Board need not reach a discussion with respect to whether the Veteran's conditions developed within the requisite one-year period following his Vietnam service.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Board now turns to whether service connection for heart condition and diabetes mellitus is warranted on a direct or presumptive basis.  As noted above, the Veteran's STRs do not show any treatment or diagnosis of a heart condition, diabetes mellitus, or peripheral neuropathy.  Further, the Veteran's September 1968 separation examination was silent with respect to any findings of heart condition or diabetes mellitus.  Lay and medical evidence showed that the Veteran was diagnosed with peripheral neuropathy in 1999, more than 31 years after discharge from service; heart disease in October 2005, more than 37 years following the Veteran's discharge from service; and, diabetes mellitus was diagnosed in March 2009, more than 41 years following Veteran's discharge from service.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that there is no evidence that the Veteran had a heart condition, diabetes mellitus, or peripheral neuropathy during service or within one year of separation from service.  Therefore, service connection may not be presumed based on the presumption of service connection for the chronic diseases enumerated at 38 C.F.R. § 3.309 (a).  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.  Moreover, there is no evidence showing that his heart condition, diabetes mellitus, or peripheral neuropathy had onset during or was caused by his active service.  Nor has the Veteran argued that any of these conditions had onset or were caused by his active service other than through exposure to Agent Orange.  

Furthermore, since the Board denies entitlement to service connection for type 2 diabetes mellitus and finds that the Veteran was not exposed to an herbicide agent, there is no factual basis for entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to diabetes.  38 C.F.R. § 3.310.  

The Board acknowledges the Veteran's belief that his heart condition, diabetes mellitus and peripheral neuropathy were incurred in, or related to his military service.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology, endocrinology or neurologic medicine more particularly, and that he is merely speculating as to whether his heart condition, diabetes mellitus and peripheral neuropathy were incurred in service.  In this regard, he is not competent to provide for an earlier diagnosis of these conditions or relate the conditions to incidents that occurred during his military service, as such diagnoses and relationships are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of neurologic, cardiovascular and endocrine disorders manifesting relatively long after the period of service are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for a heart condition, type 2 diabetes mellitus and peripheral neuropathy; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a heart condition, claimed as secondary to Agent Orange exposure, is denied.  

Entitlement to service connection for type 2 diabetes mellitus, claimed as secondary to Agent Orange exposure, is denied.  

Entitlement to peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus, is denied.  

Entitlement to peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


